Exhibit 10.20
(IVANHOE ENERGY LOGO) [c97689c9768902.gif]
EMPLOYMENT AGREEMENT
THIS AGREEMENT made effective as of the 1st day of October 2009
BETWEEN:
Ivanhoe Energy Inc. a corporation continued under the laws of the Yukon
Territory, having its principal executive office at Suite 654 – 999 Canada
Place, Vancouver, British Columbia and having an office at 19th Floor, 101-6th
Avenue SW, Calgary, Alberta T2P 3P4
(the “Company”)
AND:
David A. Dyck
31261 Coyote Valley Road
Calgary, Alberta
T3L 2R1
(the “Executive”)
WHEREAS:

(A)  
the Company is in the business of oil and gas development and production using
proprietary upgrading technology;
  (B)  
the Company wishes to engage the Executive as President and CEO of Ivanhoe
Canada Inc. (“IE Canada”);
  (C)  
the parties hereto wish to enter into this Agreement for the purpose of fixing
the compensation and terms applicable to the employment of the Executive during
the period
hereinafter set out.

NOW THEREFORE THIS AGREEMENT WITNESSES that the parties hereto, in consideration
of the respective covenants and agreements on the part of each of them herein
contained do hereby covenant and agree as follows:

1.  
Definitions and Interpretations

1.1
In this Agreement, the following terms shall have the meanings ascribed thereto:

“Agreement” means this agreement and all amendments made to it by written
agreement between the Company and the Executive;
“Board” means the board of directors of the Company;
“Business Day” means a day other than Saturday, Sunday or statutory holiday in
British Columbia;
“Business” means the HTLTM business of the company or a company affiliate and/or
any other business in the company or a company affiliate is engaged from time to
time

 

 



--------------------------------------------------------------------------------



 



“Change of Control” means an event occurring after the Commencement Date
pursuant to which:
(a) a merger, amalgamation, arrangement, consolidation, reorganization or
transfer takes place in which securities of the Company having more than 50% of
the total combined voting power of the Company’s outstanding voting securities
are acquired by a person or persons different from the persons holding those
voting securities immediately prior to such event, and the composition of the
Board following such event is such that the directors of the Company prior to
the transaction constitute less than 50% of the Board membership following the
event; or
(b) any person, or any combination of persons acting jointly or in concert by
virtue of an agreement, arrangement, commitment, or understanding acquires,
directly or indirectly, 50% or more of the voting rights attached to all
outstanding voting securities; or
(c) any person or any combination of persons acting jointly or in concert by
virtue of an agreement, arrangement commitment or understanding acquires,
directly or indirectly, the right to appoint a majority of the directors of the
Company; or
(d) the Company sells, transfers or otherwise disposes of all or substantially
all of its assets, except that no Change of Control will be deemed to occur if
such sale or disposition is made to a subsidiary or subsidiaries of the Company;
“Affiliate” means one or more entities that directly or indirectly control the
Company, are under common control with the Company, or are Subsidiaries of the
Company;
“Company Affiliate” means each Affiliate and Subsidiary of the Company;
“Compensation Committee” means the Compensation and Benefits Committee of the
Company;
“Disability” means a physical or mental incapacity of the Executive that has
prevented the Executive from performing the duties customarily assigned to the
Executive for one hundred and eighty (180) days, whether or not consecutive, out
of any twelve (12) consecutive months and that in the opinion of the Board is
likely to continue;
“HTL™ Business” means the upgrading of heavy oil or bitumen by the use of the
Company’s patented HTL™ technology, in a field, refinery or research and
development setting so as to improve the quality of heavy oil, bitumen or
refinery feed stocks;
“Subsidiary” means an entity that is directly or indirectly controlled by the
Company.

1.2  
For the purposes of this Agreement, except as otherwise expressly provided:

  (a)  
“this Agreement” means this Agreement, including any schedules hereto, and not
any particular part, section or other portion hereof, and includes any
agreement, document or instrument entered into, made or delivered pursuant to
the terms hereof, as the same may, from time to time, be supplemented or amended
and in effect;

  (b)  
all references in this Agreement to a designated “part”, “section” or other
subdivision or to a schedule are references to the designated part, section or
other subdivision of, or schedule to, this Agreement;

  (c)  
the words “hereof”, “herein”, “hereto” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
part, section or other subdivision or schedule unless the context or subject
matter otherwise requires;

 

 



--------------------------------------------------------------------------------



 



  (d)  
the division of this Agreement into parts, sections and other portions and the
insertion of headings are for convenience of reference only and are not intended
to interpret, define or limit the scope, extent or intent of this Agreement or
any provision hereof;

  (e)  
unless otherwise provided herein, all reference to currency in this Agreement
are to lawful money of Canada and al amounts to be calculated or paid pursuant
to this Agreement are to be calculated in lawful money of Canada;

  (f)  
the singular of any term includes the plural and vice versa, and the use of any
term is generally applicable to any gender and, where applicable, a body
corporate, firm or other entity, and the word “or” is not exclusive and the word
“including” is not limiting whether or not non-limiting language (such as
“without limitation” or “but not limited to” or words of similar import) is used
with reference thereto; and

  (g)  
all references to “approval”, “authorization”, “consent”, or “direction” in this
Agreement means written approval, authorization consent or direction.

2.  
Employment

The Company hereby employs the Executive and the Executive shall perform
services on behalf of the Company as its employee as provided herein during the
Period of Active Employment (as defined hereinafter defined).

3.  
Period of Active Employment

In this Agreement, “Period of Active Employment” shall mean the period beginning
on October 1, 2009 and terminating on the date on which the first of the
following occurs:

  (a)  
the termination of the Executive’s employment by the Company for cause as
provided in Section 15.1 hereof;
    (b)  
the resignation by the Executive pursuant to Section 15.2;
    (c)  
the termination of this Agreement pursuant to Section 15.3 or 15.4;
    (d)  
the Disablility of the Executive; or
    (e)  
the death of the Executive.

4.  
Capacity and Services

The Company shall employ the Executive as President and CEO of IE Canada (the
“IE Canada President”), with such appointment to commence as of October 1, 2009
(the “Commencement Date”). As such, the Executive shall be subject to the
supervision of the President and CEO of the Company and shall perform such
duties and have such authority as may from time to time be assigned, delegated
or limited by the President and CEO of the Company. The Executive shall perform
these duties in accordance with the charter documents and by-laws and the rules
and policies of each stock exchange upon which securities of the Company may be
listed from time to time and applicable securities laws. The Executive agrees to
comply with the terms and the spirit of the Code of Business Conduct and Ethics
and Corporate Securities Trading Policy of the Company, as well as the other
policies and codes of the Company in effect from time to time. A copy of the
current policy is included with this Agreement. Subject to any amendment to
these duties by the President and CEO of the Company and/or the Board or
applicable Board committee, the duties and responsibilities of the IE Canada
President shall include those duties and responsibilities that are customarily
carried out by persons holding similar positions in other oil

 

 



--------------------------------------------------------------------------------



 



and gas companies comparable in size to the Company, including, but not limited
to, the following:

  •  
Responsible for the overall direction of the business of IE Canada and for
achieving maximum return on investment capital;

  •  
Act as a key representative in the investment and financial community;

  •  
Coordinate the efforts of other senior staff and work with them to develop and
achieve long term goals;

  •  
Communicate and maintain contact with all segments of the investment community
including brokers, financial institutions, shareholders and investment managers
with the purpose of attracting equity capital and financing;

  •  
Be mentored by the President and CEO of the Company for future succession
planning appointments within the Ivanhoe Energy entities;

  •  
Provide direction and mentoring of staff in the execution of major projects;

In connection with the Company’s succession planning and performance reviews of
the Executive, the Executive will be considered by the Board for advancement
within the Company upon the Executive completing 12 months, and again upon
completing 18 months, with the Company, any such succession being in the
discretion of Board.

5.  
Place of Employment

The Executive’s place of work will be the Company’s offices in Calgary, Canada
or such other location as mutually agreed to by the Executive and the President
and CEO of the Company, but the Company may require the Executive to work at any
place throughout the world on a temporary basis.

6.  
Full Time and Attention

The Executive shall devote one hundred percent (100%) of the Executive’s
business time to the Executive’s duties hereunder. The Executive may, however,
serve as a member of the board of directors of another company if the Board or
an appropriate committee thereof, determines in its sole discretion that such
membership is not adverse to the interests of the Company.

7.  
Conflicts of Interest

The Executive agrees that he shall refer to the President and CEO of the Company
all matters and transactions in which a potential conflict of interest between
the Executive and the Company or a Company Affiliate may arise and shall not
proceed with such matters or transactions until the Board’s express approval
thereof is obtained. For purposes of clarification, this Section 7 is not
intended to limit in any way the Executive’s other fiduciary obligations, to the
Company and Company Affiliates which may arise in law or equity.

8.  
Base Salary

The Company will initially pay the Executive the sum of CAD $350,000 per year,
payable in semi-monthly installments, subject to standard payroll and tax
deductions, (the “Base Salary”). The Base Salary shall be subject to annual
reviews and, as appropriate in connection with performance reviews of the
Executive, increases as determined by the Board in its discretion on the advice
of the Compensation Committee of the Board.

 

 



--------------------------------------------------------------------------------



 



9.  
Benefits

The Company will provide the Executive and his eligible dependent immediate
family members with the same comprehensive basic medical, extended health &
dental, life and dependent life insurance & long term disability insurance as
are available to the other executive officers of the Company, effective
immediately on employment. Until such time as a standardized plan offering a
substantially equivalent benefit to the Executive is instituted by the Company,
the Company will also provide a Canadian Retirement Allowance by payment to the
Executive of CAD$21,000 per calendar year, prorated for the first partial year
of employment and payable to the Executive in semi-monthly installments.

10.  
Incentive Stock Options

Subject to all requisite corporate and stock exchange approvals, the Executive
will receive an initial grant of incentive stock options exercisable to purchase
up to a total of 500,000 common shares of the Company pursuant to the Company’s
Executives’ and Directors’ Equity Incentive Plan (the “Plan”) at a price per
common share determined in accordance with the terms of the Plan. The
Executive’s incentive stock options will vest and become exercisable in
accordance with the following schedule:
(a) Options in respect of an initial 125,000 common shares will become
exercisable as of the first (1st) anniversary of the Commencement Date;
(b) Options in respect of an additional 375,000 common shares will become
exercisable as to 125,000 common shares on the second through the fourth
anniversaries of the Commencement Date and;
(c) Subject to earlier termination pursuant to the terms of the Plan, any of the
Executive’s incentive stock options remaining unexercised as of the seventh
(7th) anniversary of the Commencement Date will expire and cease to be
exercisable.
In addition to the incentive stock options referred to above, the Executive may
also be eligible to receive, as determined by the Board of Directors in its
discretion on the advice of its Compensation Committee, additional incentive
stock option grants from time to time when the Board’s compensation committee
determines that it is appropriate to grant additional incentive stock options to
the Company’s senior executive officers. All such grants will be made pursuant
to, and in accordance with the terms of the Plan. In determining such further
grants to the Executive, the Board of Directors, and Compensation Committee
shall consider, among other things, the aggregate options then currently held by
the Executive by virtue of this Agreement or otherwise.

11.  
Short Term Incentive Plan

The Executive shall be eligible for an annual bonus award calculated as a
percentage of Base Salary in accordance with the Company’s compensation policy,
such bonus award to be as determined by the Board in its discretion on the
advice of the President and CEO of the Company and the Compensation Committee.
The annual bonus award will be based on overall performance rating and job
specific criteria. The bonus award will be a combination of cash and/or
securities of the Company as determined by the Board on the advice of the
Compensation Committee of the Board, and would be payable after the end of the
Company’s fiscal year.

12.  
Long Term Incentive Plan

The Executive shall be eligible for long term incentive plan awards of a further
annual bonus calculated as a percentage of Base Salary in accordance with the
Company’s compensation policy, such bonus award to be, as determined in
connection with performance reviews of the Executive by the Board in its
discretion on the advice of the President and CEO of the Company

 

 



--------------------------------------------------------------------------------



 



and the Compensation Committee. Any such bonus awards would be payable in the
form of incentive stock options unless otherwise determined by the Board and
would be payable at such time as determined by the Board of Directors.

13.  
Expenses incidental to Employment

The Company will reimburse the Executive in accordance with its normal policies
and practices for the Executive’s travel and other expenses or disbursements
reasonably and necessarily incurred by the Executive in connection with the
performance of his duties under this Agreement. The Executive will furnish the
Company with an itemized account of his expenses in such form or forms as may
reasonably be required by the Company and at such times or intervals as may be
required by the Company.

14.  
Vacation

The Executive will be entitled to a paid vacation of five (5) weeks per annum
based on a common anniversary date of January 1. The terms of this Agreement,
will be calculated from the date of commencement of employment set forth in
Section 2 herein and prorated for the first year of employment. This vacation
must be taken on dates which do not adversely compromise the Executive’s
performance of his duties under this Agreement.

15.  
Termination

15.1 This Agreement and the Executive’s employment may be terminated by the
Company summarily and without notice, payment in lieu of notice, severance
payments, benefits, damages or any sums whatsoever, for any act or omission
which constitutes cause under applicable law. Without limiting the foregoing,
any one or more of the following events shall constitute cause:
(a) the Executive’s appropriation of corporate opportunities for his direct or
indirect benefit or his failure to disclose any material conflict of interest;
(b) the Executive’s failure to disclose material facts concerning his business
interests or employment by other than the Company;
(c) any of the following acts or circumstances of the Executive: fraud,
illegality, breach of statute or regulation, or gross incompetence;
(d) the Executive’s breach of fiduciary duty to the Company;
(e) the Executive’s material breach of this Agreement or gross negligence in
carrying out his duties under this Agreement;
(f) the failure of or refusal by the Executive to follow the reasonable and
lawful directions of the Board or to comply with the policies, rules and
regulation of the Company, (except to the extent that such policies, rules and
regulation expressly conflict with the provisions of this Agreement);
(g) any conduct which would materially impair or prevent the Executive from
continuing as an officer of the Company under applicable corporate or securities
laws, or the rules and policies of any stock exchange or securities market upon
which the Company’s shares are listed from time to time; or
(h) the Executive’s plea of guilty to or conviction of an offence punishable by
imprisonment.
In the event of the early termination of the Agreement pursuant to Section 15.1,
the Executive shall only be entitled to such compensation as would otherwise be
payable to the Executive

 

 



--------------------------------------------------------------------------------



 



hereunder up to and including such date of termination, as the case may be. If
the Company terminates this Agreement for cause under this Section 15.1, all
vested incentive stock options will remain exercisable until the earlier of
their respective expiry dates and the date that is one (1) month from the date
that the Executive’s employment terminates, and all unvested incentive stock
options will immediately terminate.
15.2 This Agreement and the Executive’s employment may be terminated on notice
by the Executive to the Company for any reason, or for no reason, upon 90 days
written notice of resignation to the Company. In such event, the Executive will
be entitled to payment of Base Salary and expenses until the date of termination
after which notice was given. If the Executive resigns the Executive’s
employment and terminates this Agreement for any reason, the Company shall have
no further obligations or responsibilities hereunder to the Executive, and
nothing herein contained shall be construed to limit or restrict in any way the
Company’s ability to pursue any remedies it may have at law or equity pursuant
to the provisions of this Agreement. Notwithstanding the foregoing, all of the
Executive’s vested incentive stock options will remain exercisable until the
earlier of their respective expiry dates and the date that is one (1) month from
the date that the Executive’s employment terminates, and all unvested incentive
stock options will immediately terminate.
15.3 The Company may terminate this Agreement at any time without cause or upon
the Disability of the Executive. Should the Company terminate the Executive
without cause, the Company will provide the Executive with a lump sum payment of
an amount equal to twelve months payments of the Executive’s Base Salary. The
payments provided for in this Section 15.3 shall be inclusive of the Executive’s
entitlement to notice and severance pay at common law or by statute. The Company
shall not be obligated to make any further payments under this agreement, except
for payment of any reasonable expense due and owing pursuant to Section 13.
Notwithstanding the foregoing, those of the Executive’s unvested stock options
that would have vested within one year from the date that the Executive’s
employment terminates will be deemed to have vested, and all of the Executive’s
unexercised stock options that have vested or are deemed to have vested will
remain exercisable for a period of six (6) months from the date that the
Executive’s employment terminated unless any such options expire earlier in
accordance with their terms. All other unvested stock options will terminate on
the date of termination of the Executive.
15.4 If a Change of Control (as defined herein) occurs and this Agreement is
terminated by the Company within twelve months of such Change of Control, the
Executive shall be entitled to receive a lump sum payment in an amount equal to
twelve monthly payments of the Executive’s base salary. The payments provided in
this section 15.4 shall be inclusive of the Executive’s entitlement to notice
and severance pay at common law or by statute. The Company shall not be
obligated to make any further payments under this agreement, except for payment
of any reasonable expense due and owing pursuant to Section 6. Notwithstanding
the foregoing, all of the Executive’s unexercised stock options, vested or
unvested, will be deemed to have vested and will remain exercisable for a period
of six (6) months from the date that the Executive’s employment terminates
unless any such options expire earlier in accordance with their terms.
15.5 If this agreement is terminated in accordance with Sections 15.3 or 15.4,
the benefits provided to the Executive shall continue for the amount of months
of base salary the Executive is entitled to following the termination of this
Agreement or until the Executive commences alternative employment, whichever
occurs first. At the Company’s option, it may satisfy this obligation by paying
to the Executive the cost of providing such benefits, as determined at the time
of the termination of Employment.
15.6 Upon termination or resignation of the Executive’s employment pursuant to
this Agreement, this Agreement and the employment of the Executive shall be
wholly terminated with the exception of Sections 16 to 19 of this Agreement and
any other the clauses specifically contemplated to continue in full force and
effect beyond the termination of this Agreement. For

 

 



--------------------------------------------------------------------------------



 



greater certainties the payments or other compensation provided for on
termination under Sections 15.3, 15.4 and 15.5 are not cumulative and only one
of such Sections will be operative in the event of a termination.
15.7 The terms set out in this Agreement, provided that such terms are satisfied
by the Company, are in lieu of (and not in addition to) and in full satisfaction
of any and all other claims or entitlements which the Executive has or may have
upon the termination of the Executive’s employment pursuant to this Agreement
and the compliance by the Company with these terms will affect a full and
complete release of the Company and its parent and their respective affiliates,
associates, subsidiaries and related companies from any and all claims which the
Executive may have for whatever reason or cause in connection with the
Executive’s employment and the termination of it, other than those obligations
specifically set out in this Agreement. In agreeing to the terms set out in this
Agreement, the Executive specifically agrees to execute a formal release
document to that effect and will deliver upon request appropriate resignations
from all offices and positions with the Company and its parent and their
respective affiliated, associated subsidiary or affiliated companies if, as and
when requested by the Company upon termination of the Executive’s employment
within the circumstances contemplated by this Agreement.

16.  
Confidential Information

Except in the normal and proper course of the Executive’s duties hereunder, the
Executive will not use, for the Executive’s own account or disclose to anyone
else, during or for a period of three (3) years after the Period of Active
Employment, any confidential or proprietary information or material relating to
the Business or the Company, its operations, or the Business or operations of
the Company Affiliates which the Executive obtains by virtue of Executive’s
employment with the Company. Confidential or proprietary information or material
includes, without limitation, the following types of information or material,
both existing and contemplated, regarding the Company or the Company Affiliates:
corporate information, plans, strategies, tactics, policies, resolutions,
litigation or negotiations, financial information, including debt arrangements,
equity structure, investors and holdings, operational and scientific information
,technical information and personnel information, including personnel lists,
resumes, personnel data, organization structure and performance evaluations,
trade secrets, inventions, products, designs, know-how, formulae, methods,
techniques, systems, processes, software, projects, planning data, financial
results and any other information (collectively “Confidential Information”). Any
of the foregoing kinds of information that belong to any other person or company
but to which Executive has had access solely by reason of this employment with
the Company but which the Company or a Company Affiliate has agreed to keep
confidential are also Confidential Information.
The obligations of Executive under this section will survive the termination of
Executive’s engagement for any reason or no reason, will be applicable
regardless of any actual or alleged breach of this Agreement by Company, and
will continue for a period of three (3) years from the end of the Period of
Active Employment. The obligations of Executive under this section are in
addition to, and not in limitation of or preemption of, all other obligations of
confidentiality which Executive may have to Company or Company Affiliate under
applicable law, including but not limited to the application of the fiduciary
duties of Executive.
Notwithstanding the preceding, “Confidential Information” shall not include
information which is or becomes publicly known, except for any such information
that becomes publicly known because of disclosure by the Executive in violation
of this Agreement. It shall not be a breach of the confidentiality obligations
hereof for Executive to disclose Confidential Information where, but only to the
extent that, such disclosure is required by law or applicable legal process,
provided in such case the Executive shall (i) give the earliest notice possible
to Company that such disclosure is or may be required, and (ii) cooperate in
protecting such confidential or proprietary nature of the Information which must
so be disclosed.

 

 



--------------------------------------------------------------------------------



 



17.  
Return of Property and Documents

The Executive agrees that all documents or property of any nature pertaining to
activities of the Company and to the Company Affiliates, including Confidential
Information, in the Executive’s possession now or at any time during the Period
of Active Employment, are and shall be the property of the Company and/or a
Company Affiliate, and that all such documents and all copies of them shall be
surrendered to the Company whenever requested by the Company. This provision
shall survive termination of this Agreement.

18.  
Business Opportunities and Company Related Developments

18.1  
Any business opportunities related to the business of the Company which become
known to the Executive during the Period of Active Employment hereunder must be
fully disclosed and made available to the Board by the Executive and the
Executive agrees not to take or omit to take any action if the result would be
to divert from the Company any opportunity which is within the scope of its
Business as known to the Executive from time to time.

18.2  
Executive will promptly disclose and assign, in writing, to the Company any
inventions, improvements, or discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are made, conceived, or
improved by Executive, solely or jointly with others, during Executive’s
employment hereunder, either during normal working hours, or outside of normal
working hours (“Company Related Developments”) that (A) use equipment, supplies,
facilities, trade secret information, or other Confidential Information of
Company or any Company Affiliate, or (B) directly relate, at the time of
conception, development, reduction to practice, or use, to the Rapid Thermal
Pyrolysis (“RTPTM”) technology of the Company or a Company Affiliate (the
“Technology”), or to actual research or development related to the Technology,
or to the Company or a Company Affiliate, or (C) that result directly from any
work performed by Executive for Company or a Company Affiliate.

18.3  
Upon request, the Executive will assist the Company and its nominees in every
proper way at Company’s expense (and without additional compensation to
Executive), both during Executive’s employment by the Company and thereafter, to
obtain and retain for Company’s sole benefit patent protection for any and all
Company Related Developments, which will remain the property of Company, its
successors, assigns, or nominees, whether patented or not, and, for that
purpose, upon written request by and at the expense of Company, Executive will
within thirty (30) days following a request therefore execute any and all
documents relating thereto that are deemed necessary by Company to the extent
such request is reasonable. All such Company Related Developments will be
subject to the provision of section 16 (regarding Confidential Information).
Notwithstanding the foregoing, in the event that, after termination of
Executive’s engagement, Executive incurs expenses, provides services, or
otherwise assists Company or its nominees at such Party’s request, Company shall
compensate Executive therefor, with such compensation to be reasonably agreed
upon by Executive and Company. The obligations of Executive and Company under
this Section 18.3 will survive the termination of Executive’s engagement for any
reason or no reason, will be applicable regardless of any actual or alleged
breach of this Agreement by Company, and will continue indefinitely.

19  
Acknowledgements regarding Enforceability of Agreement Terms

19.1  
The Executive acknowledges that, in connection with the Executive’s employment
by the Company, the Executive will receive or will become eligible to receive
substantial benefits and compensation. The Executive acknowledges that the
Executive’s employment by the Company and all compensation and benefits and
potential compensation and benefits to the Executive from such employment shall
be conferred by the Company upon the Executive only because and on condition of
the Executive’s willingness to commit the Executive’s best efforts and loyalty
to the Company, including protecting the Company’s right to have its
Confidential Information protected

 

 



--------------------------------------------------------------------------------



 



and abiding by the confidentiality, non-competition and other provisions herein.



19.2  
The Executive understands the Executive’s duties and obligations as set forth in
this Agreement and agrees that such duties and obligations would not unduly
restrict or curtail the Executive’s legitimate efforts to earn a livelihood
following any termination of the Executive’s employment with the Company. The
executive agrees that the restrictions contained in this Agreement are
reasonable and valid and all defenses to the strict enforcement thereof by the
Company are waived by the Executive. The Executive further acknowledges that
irreparable damage would result to the Company if the restrictive covenants in
this Agreement are not specifically enforced, and agrees that the Company shall
be entitled to any appropriate legal, equitable, or other remedy, including
injunctive relief, in respect of any failure or continuing failure to comply
with the restrictive provisions contained in this Agreement.

19.3  
If any court determines that any provision contained in this Agreement
including, without limitation, a restrictive covenant or any part thereof is
unenforceable because of the duration or geographical scope of the provision or
for any other reason, the duration or scope of the provision, as the case may
be, shall be reduced so that the provision becomes enforceable and, in its
reduced form, the provision shall then be enforceable and shall be enforced.

19.4  
The Executive acknowledges that damages would be an insufficient remedy for a
breach by him of this Agreement and agrees that the Company may apply for and
obtain any relief available to it in a court of law or equity, including
injunctive relief, to restrain breach or threat of breach of this Agreement by
the Executive or to enforce the covenants contained therein and, in particular,
the covenants contained in Sections 16, 17, and 18 of this Agreement, in
addition to rights the Company may have to damages arising from said breach or
threat of breach.

20.  
Representations and Warranties

20.1  
The Executive represents and warrants to the Company that the execution and
performance of this Agreement will not result in or constitute a default,
breach, or violation, or an event that, with notice or lapse of time or both,
would be a default, breach, or violation, of any understanding, agreement or
commitment, written or oral, express or implied, to which the Executive is
currently a party or by which the Executive or Executive’s property is currently
bound.

20.2  
The Executive shall defend, indemnify and hold the Company harmless from any
liability, expense, or claim (including solicitor’s fees incurred in respect
thereof) by any person in any way arising out of, relating to, or in connection
with any incorrectness or breach of the representations and warranties in
Section 20.1.

20.3  
The Executive acknowledges that a breach of Section 20.1 by the Executive shall
entitle the Company to terminate the Executive’s employment and this Agreement
for cause.

20.4  
The Company shall defend, indemnify and hold the Executive harmless from any
liability, expense or claim (including solicitor’s fees incurred in respect
thereof) in any way arising out of, relating to, or in connection with his
performance of services for the Company, to the fullest extent permitted by
applicable law. The Company shall make reasonable efforts to ensure that the
Executive shall fully participate as a covered insured under the Company’s
directors’ and officers’ liability insurance policy with respect to the Period
of Active Employment.

21.  
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable in that
Province and shall be treated, in all respects, as a British Columbia contract.

22.  
Entire Agreement

 

 



--------------------------------------------------------------------------------



 



This Agreement constitutes the entire agreement between the parties hereto with
respect to the relationship between the Company and the Executive and supersedes
all prior arrangements and agreements, whether oral or in writing between the
parties hereto with respect to the subject matter hereof. there are no
conditions, warranties, representation or other agreements between the parties
in connection with the subject matter of this Agreement (whether oral or
written, express or implied, statutory or otherwise) except as specifically set
out in this Agreement.

23.  
Amendments

No amendment to or variation of the terms of this Agreement will be effective or
binding upon the parties hereto unless made in writing and signed by both of the
parties hereto.

24.  
Assignment

This Agreement is not assignable by the Executive. This Agreement is assignable
by the Company to any other company which controls, is controlled by, or is
under common control with the Company. The Company shall also have the right to
assign this Agreement to any successor (whether direct or indirect, by purchase
amalgamation, arrangement, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company provided only
that the Company must first require the successor to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
The Executive by the Executive’s signature hereto expressly consents to such
assignment. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and permitted assigns and the Executive and his
heirs, executors and administrators.

25.  
Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of the
prohibition or unenforceability and shall be severed from the balance of this
Agreement, all without affecting the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.

26.  
Headings

The division of this Agreement into Sections and the insertion of headings are
for convenience or reference only and shall not affect the construction or
interpretation of this Agreement.

27.  
Time of Essence

Time shall be of the essence in all respects of this Agreement.

28.  
Rights and Waivers

28.1  
All rights and remedies of the parties are separate and cumulative, and none of
them, whether exercised or not, shall be deemed to be to the exclusion of any
other rights or remedies or shall be deemed to limit or prejudice any other
legal or equitable rights or remedies or shall be deemed to limit or prejudice
any other legal or equitable rights or remedies which either of the parties may
have.

28.2  
Any purported waiver of any default, breach or non-compliance under this
Agreement is not effective unless in writing and signed by the party to be bound
by the waiver. No waiver shall be inferred from or implied by any failure to act
or delay in acting by a party in respect of any default, breach or
non-observance or by anything done or omitted to be done by the other party. The

 

 



--------------------------------------------------------------------------------



 



waiver by a party of any default, breach or non-compliance under this Agreement
shall not operate as a waiver of that party’s rights under the Agreement in
respect of any continuing or subsequent default, breach or non-observance
(whether of the same or any other nature).

29.  
Executive Acknowledgements

The Executive acknowledges that agrees that he has had, or has had the
opportunity to obtain, independent legal advice concerning the interpretation
and effect of this Agreement in connection with the execution of this Agreement
and has read this Agreement in its entirety, understands its contents and is
signing this Agreement freely and voluntarily, without duress or undue influence
from any party. The Executive has received a fully executed counterpart copy of
this Agreement.

30.  
Notice

Any notice required or permitted to be made or given under this Agreement to
either party shall be in writing and shall be sufficiently given if delivered
personally, by electronic transmission, or if sent by prepaid registered mail to
the intended recipient of such notice at their respective addresses set forth
below or to such other address as may, from time to time, be designated by
notice given in the manner provided in this Section:
in the case of Company:
19th Floor, 101-6th Avenue SW
Calgary, Alberta
T2P 3P4
Attention: Vice President, Human Resources
with a copy to:
Suite 654 – 999 Canada Place
Vancouver, British Columbia Canada V6C 3E1
Attention: Corporate Secretary
in the case of the Executive:
Mr. David A. Dyck
31261 Coyote Valley Road
Calgary, Alberta T3L 2R1
Any notice delivered to the party to whom it is addressed shall be deemed to
have been given and received on the day it is so delivered or, if such day is
not a business day, then on the next business day following any such day. Any
notice mailed shall be deemed to have been given and received on the 10th
business day following the date of mailing. In the case of facsimile
transmission, notice is deemed to have been given or served on the party to whom
it was sent at the time of dispatch if, following transmission, the sender
receives a transmission confirmation report or, if the sender’s facsimile
machine is not equipped to issue a transmission confirmation report, the
recipient confirms in writing that the notice has been received. In the case of
e-mail transmission, notice is deemed to have been given or served on the party
to whom it was sent at the time of dispatch if, following transmission, the
recipient confirms in writing that the notice has been received.
This Agreement may be executed in counterparts and shall become operative when
each party has executed and delivered at least one counterpart.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
SIGNED on behalf of Ivanhoe Energy Inc. on November 10, 2009

         
/s/ Robert Friedland
 
Robert Friedland
  /s/ Howard Balloch
 
Howard Balloch    
Executive Co Chairman, President
  Director    
& Chief Executive Officer
  Chairman Compensation and Benefits Committee    

SIGNED by the Executive on October 20, 2009:

     
/s/ David Dyck
 
David A. Dyck
   

 

 